            Case 1:21-cv-11124-DJC Document 17 Filed 08/02/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

                 Plaintiff,

       v.                                               Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC., and
WNAC, LLC,

                 Defendants.

                   PLAINTIFF COXCOM LLC’S EMERGENCY MOTION
                          FOR DECLARATORY JUDGMENT

       Plaintiff CoxCom LLC, d/b/a Cox Communications, (“Cox”) moves for declaratory

judgment against Defendants Super Towers, Inc. (“Super Towers”) and WNAC, LLC (“WNAC”)

under the Declaratory Judgment Act, 28 U.S.C. § 2201, and Federal Rule of Civil Procedure 57.

In support of this motion, Cox relies upon the Complaint (D. 1), the accompanying Memorandum

of Law, Separate Statement of Undisputed Facts, and Declaration of Chris Tygh with supporting

Exhibits.

       For these reasons, Cox requests the Court grant the motion and enter a declaratory

judgment that:

       (1)       Defendants were required to have Mission assume and agree to the WNAC

                 Retransmission Agreement;

       (2)       the terms of the WNAC Retransmission Agreement remain in full force and effect

                 until 11:59 p.m. Eastern Standard Time on February 23, 2023, or until further order

                 of this Court;
  Case 1:21-cv-11124-DJC Document 17 Filed 08/02/21 Page 2 of 4




(3)   Cox does not infringe upon WNAC’s copyright by continuing to retransmit the

      WNAC-TV broadcast signal under the terms of the WNAC Retransmission

      Agreement;

(4)   Defendants shall indemnify and hold harmless Cox against any third-party claims,

      liability, causes of action, and costs (including reasonable attorneys’ fees) arising

      from, or in connection with, the breach by Super Towers and WNAC of the WNAC

      Retransmission Agreement; and

(5)   any further relief as the Court deems just and equitable.

Dated: August 2, 2021              Respectfully submitted,

                                   /s/ Brian O’Connor Watson
                                   Patricia Brown Holmes (pro hac vice)
                                   Brian O’Connor Watson (pro hac vice)
                                   Allison N. Siebeneck (pro hac vice)
                                   Jeffrey W. Gordon
                                   RILEY SAFER HOLMES & CANCILA LLP
                                   70 W. Madison Street, Suite 2900
                                   Chicago, IL 60602
                                   (312) 471-8700
                                   pholmes@rshc-law.com
                                   bwatson@rshc-law.com
                                   asiebeneck@rshc-law.com
                                   jgordon@rshc-law.com

                                   Counsel for CoxCom, LLC, d/b/a Cox
                                   Communications




                                        2
          Case 1:21-cv-11124-DJC Document 17 Filed 08/02/21 Page 3 of 4




                              LOCAL RULE 7.1 CERTIFICATE

       I certify that I conferred with opposing counsel on July 22, 23, 26, and 30, 2021, and August

2, 2021 in a good faith effort to narrow or resolve the issues presented by this motion. Defendants’

counsel will not agree to any terms related to the requested relief or offer a proposal between the

parties that will narrow or resolve the issues presented by this Motion.

                                                     /s/ Brian O’Connor Watson
                                                     Counsel for Plaintiff CoxCom, LLC,
                                                     d/b/a Cox Communications




                                                 3
          Case 1:21-cv-11124-DJC Document 17 Filed 08/02/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on August 2, 2021, the foregoing document was electronically filed using the

Court’s CM/ECF system, which will automatically send email notification of such filing to all

attorneys of record and will likewise be available electronically to any attorneys of record who

appear in this matter.

                                                    /s/ Brian O’Connor Watson
                                                    Counsel for Plaintiff CoxCom, LLC,
                                                    d/b/a Cox Communications




                                                4
